IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: S.L., A MINOR          : No. 62 EAL 2020
                                           :
                                           :
PETITION OF: J.L., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.